IN THE SUPREME COURT OF THE STATE OF NEVADA


                EVA ARRIBA, AN INDIVIDUAL,                             No. 69026
                                   Appellant,
                               vs.
                BANK OF AMERICA, N.A.,
                SUCCESSOR BY MERGER TO BAC                                   FILED
                HOME LOANS SERVICING, LP F/K/A
                COUNTRYWIDE HOME LOANS
                                                                             MAY 1 1 2016
                SERVICING, LP, A NATIONAL                               CLERK
                                                                                  K. LINDEMAN
                                                                        CLERK OP SUPREME COURT

                BANKING ASSOCIATION,                                         DEPUTY CLER.
                                   Respondent.

                                      ORDER DISMISSING APPEAL

                             This is an appeal from a district court order granting a motion
                for summary judgment in an action for interpleader and related claims.
                When our initial review of the docketing statement and documents before
                this court revealed a potential jurisdictional defect, we ordered appellant
                to show cause why this appeal should not be• dismissed for lack of
                jurisdiction. Specifically, it appeared that the district court had not
                entered a final judgment appealable under NRAP 3A(b)(1) because the
                interpleader claim remained pending in the district court.
                             In response, appellant concedes that the interpleader action
                remains unresolved but asserts that the challenged order resolves all of
                the issues between the parties to this appeal. Because the interpleader
                claim remains pending in the district court and the district court did not
                certify its order as final pursuant to NRCP 54(b) 1 the order is not


                      1-We express no opinion as to whether any such certification would
                be proper. See NRCP 54(b); MaIlin u. Farmers Ins. Exch., 106 Nev. 606,
                797 P.2d 978 (1990).

SUPREME COURT
     OF
   NEVADA

10) 1947A
                 appealable as a final judgment under NRAP 3A(b)(1).   See Lee v. GNLV
                 Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (defining a final
                 judgment). Accordingly, we conclude that we lack jurisdiction over this
                 appeal, and we
                            ORDER this appeal DISMISSED



                                                                                J.




                 cc: Hon. Jessie Elizabeth Walsh, District Judge
                      Janet Trost, Settlement Judge
                      The Wright Law Group
                      Akerman LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     2
(Op 1947A    0